IN THE SUPREME COURT OF MISSISSIPPI
                                      NO. 92-CA-0958-SCT
DEBORAH F. WALLACE
v.
WALTER M. THORNTON, SR., D/B/A THORNTON BONDING COMPANY AND LEVON
FREE

DATE OF JUDGMENT:                      7/15/92
TRIAL JUDGE:                           HON. KATHY KING JACKSON
COURT FROM WHICH                       JACKSON COUNTY CIRCUIT COURT
APPEALED:
ATTORNEYS FOR                          CHESTER D. NICHOLSON
APPELLANT:
                                       GAIL D. NICHOLSON
ATTORNEY FOR APPELLEE:                 GEORGE S. SHADDOCK
NATURE OF THE CASE:                    CIVIL - OTHER THAN PERSONAL INJURY AND
                                       PROPERTY DAMAGE
DISPOSITION:                           REVERSED AND REMANDED - 3/7/96
MOTION FOR REHEARING
FILED:
MANDATE ISSUED:                        3/28/96




      BEFORE PRATHER, P.J., PITTMAN AND McRAE, JJ.


      McRAE, JUSTICE, FOR THE COURT:


¶1. This case arises from a July 15, 1992 jury verdict of the Jackson County Circuit Court awarding
Deborah Wallace $1,000.00 in damages from Walter M. Thornton, Sr.,(1) d/b/a Thornton Bonding
Company, and his employee, Lavon Free. Wallace contends that the award is inadequate to compensate
her for the injuries she sustained as the result of an October 1, 1990 incident wherein she was mistakenly
apprehended in her Gautier home by two bail bondsmen and taken to Thornton Bonding Agency in
Pascagoula against her will. Finding that the circuit court erred in granting Thornton's motion for a directed
verdict on the charge of false imprisonment and in denying Wallace's requested jury instruction on punitive
damages, we reverse and remand for a new trial consistent with this opinion.

                                                       I.

¶2. Lavon Free and Doug Coon were employed as bail bondsmen by Walter Thornton, d/b/a Thornton
Bonding Company. On October 1, 1990, they were looking for Deborah Renee Tabuyo, who had jumped
bond on charges from the Pascagoula City Court. Both were acquainted with the 5'7"', 230 pound Tabuyo
and carried her photograph with them. Checking a lead from some contacts as to her whereabouts, the two
went to the Belle Ville Apartments in nearby Gautier.

¶3. Free's contacts pointed them to an apartment, where, without confirming the identity of its occupant,
they began knocking on the door. There was no response. Free went over to the apartment office, where
he told Yvonne Fuller, the manager, that he wanted to get into Tabuyo's apartment. After she refused to
give him the key, Free threatened to kick down the apartment door.

¶4. Coon testified that Free told him that he had telephoned Thornton after Fuller refused to let him in the
apartment. Free then told him "to kick the G.D. door in--that Walter had told him to kick the door in and
get her."

¶5. Coon kicked in the door. Once inside, he stated that he went upstairs where he had heard crying. He
opened a bedroom door to find the 5'3"', 120 pound Deborah Wallace in a T-shirt and underpants with her
two toddlers behind her. Coon testified that he then realized they had apprehended the wrong woman and
informed Free of their mistake.

¶6. Wallace testified that she had been napping after taking some cold medicine that left her groggy and
sedated. She stated that Free was the first to come up the stairs; in her sedated state, she thought that he
had a gun. Neither man identified himself nor looked at the identification she presented after she told them
she was not Deborah Tabuyo. After Wallace was given a chance to dress and clean up her children, she
testified that they told her, "You're coming with us, you have no choice. You are coming with us." She and
the children got into the car. Coon testified that she was "pretty well upset" and indicated that she did not
want to go with them.

¶7. Free contends that no force was involved in getting Wallace to leave with them. To the contrary, he told
her that she would have to come with them to Thornton's office in Pascagoula to see about having her door
repaired:

      I said, "Ma'am, we was looking for a lady named Deborah Tabuyo." And I looked around at Doug
      and I said, "You done kicked the wrong door in, Buddy," just like that. Then she said, "What y'all
      going to do about my door?" I said, "Ma'am, I ain't got no money." I said, "There ain't but one man
      that can solve your problem getting your door fixed. That's Mr. Thornton. If you want to, you can ride
      down here with us or you can follow me in your car." She said, "I don't have a car and can't drive, but
      I want my door fixed." I said, "Well, we'll give you a ride down there and get your door fixed. You
      got to talk to him."

¶8. At the office, Coon testified that he and Free told Thornton what had happened and "[h]e said we
shouldn't have put her in the car and brought her down here." He further stated as follows:

      Q. All right. What else did Thornton say at that time?

      A. Uh--he said to keep the stories, what Free told him. He said to keep to that story.

      Q. What story was that?
      A. That she wanted to come to the office and that we didn't make her come to the office, that she
      wanted to come to the office.

      Q. Is that true? Did she want to come to the office?

      A. No, sir. She didn't want to come.

¶9. Wallace testified that they spent about a half hour at Thornton's office, where no one seemed to know
what to do about her situation. To add to the confusion, Deborah Tabuyo arrived at the same time as
Wallace, Free and Coon. When they left, Wallace indicated that Coon admitted to her that they had made
a mistake, offered to take her to the store on the way home and told her to call Thornton Bonding if she had
any problems.

¶10. As a result of the incident, Wallace claimed that she felt "violated," and "like I wasn't safe; that anyone
could come in and do anything to me." She lost weight and suffered from nightmares. Distressed, she sought
counseling and was diagnosed as suffering from post-traumatic stress disorder.

¶11. Wallace filed a complaint against Thornton and his agents, Lavon Free and Doug Coon,(2) on
November 6, 1990. She raised allegations of false imprisonment, assault, invasion of privacy and negligence
in connection with the October incident, seeking $250,000.00 in compensatory damages and $250,000.00
in punitive damages.

¶12. A jury trial was held on July 13 and 14, 1992. The circuit court granted Thornton's motion for a
directed verdict on the issue of false imprisonment. The jury then returned a verdict in favor of Wallace,
awarding her $1,000.00 in compensatory damages. Wallace's July 21, 1992 motion for an additur, or in the
alternative, for a new trial, was overruled.

                                                      II.

¶13. Wallace first asserts that the circuit court erred in granting Thornton's motion for a directed verdict on
the charge of false imprisonment when a jury question existed as to whether she went willingly with Coon
and Free to Thornton's office in Pascagoula or whether she was taken there against her will.

¶14. When determining the propriety of a motion for a directed verdict, this Court, like the circuit court, is
required to consider the evidence in a light most favorable to the plaintiff, giving her the benefit of every
favorable inference which reasonably may be drawn from the evidence. Lewis v. Griffith, 664 So.2d 177,
187 (Miss.1995); Wall v. Swilley, 562 So.2d 1252, 1256 (Miss.1990). In Regency Nissan, Inc. v.
Jenkins, No. 92-CA-00052-SCT, --- So.2d ---- [1995 WL 598823] (Miss. October 12, 1995), we
articulated the proper standard when there is conflicting testimony:

      When contradictory testimony exists, this Court will "defer to the jury, which determines the
      weight and worth of testimony and credibility of the witness at trial." Odom v. Roberts, 606
      So.2d 114, 118 (Miss.1992). This Court "will not reverse a jury verdict unless it is against the
      overwhelming weight of evidence and credible testimony." Gifford v. Four-County Elec. Power
      Ass'n, 615 So.2d 1166, 1171 (Miss.1992). Regency, who moved for a directed verdict, was
      required to meet this standard with the evidence and inferences drawn therefrom viewed in
      a light most favorable to Jenkins. Eaton v. Porter, 645 So.2d 1323, 1325-26 (Miss.1994).
      Factual disputes arise when "one party swears to one version of the matter in issue and another says
      the opposite." Clark v. Moore Memorial United Methodist Church, 538 So.2d 760, 762
      (Miss.1989). A directed verdict is inappropriate when questions of fact exist. Illinois Central R.R. v.
      White, 610 So.2d 308, 314 (Miss.1992).

Regency, --- So.2d at ---- (emphasis added).

¶15. Our standard of review requires that the circuit court, like this Court, look at the evidence in a light
most favorable to Deborah Wallace and to give her the benefit of every doubt. In granting Thornton's
motion for a directed verdict on the issue of false imprisonment, however, the circuit court stated:

      On the issue of false imprisonment, I've gone over the testimony of the notes that I have and I know
      that plaintiff's counsel takes issue with my position that there has to be some sort of intentional act, but
      going over the testimony, I did not hear sufficient testimony to make me believe that this is a case of
      false imprisonment. The testimony, as the Court recalls, is that the plaintiff did not want to go with
      them but that she did. No one physically touched her. No one forced her into the car. Nobody told
      her she had to go with them. Mr. Coon testified that, as he recalled it, the only reason Mr. Free
      indicated to her that she had to go with him was to get the money to get her door fixed.

                                                   ******


      My understanding of the law of false imprisonment is that, number one, the defendant or the person
      doing the imprisoning must have the intent to arrest or imprison the person. I don't think Mr. Free or,
      the testimony that I heard, Mr. Free or Mr. Coon intended to arrest this woman. What they wanted
      was to get her down there and get her paid for her door.

The circuit court's comments suggest to us that it was Coon's testimony and not Wallace's that was viewed
in the most favorable light and given the benefit of every doubt.

¶16. The tort of false imprisonment has only two elements: (1) detention of the plaintiff and (2) that such
detention was unlawful. Lee v. Alexander, 607 So.2d 30, 35 (Miss.1992); Page v. Wiggins, 595 So.2d
1291, 1294 (Miss.1992); Thornhill v. Wilson, 504 So.2d 1205, 1208 (Miss.1987). In Thornhill, we
noted that the second element turns on whether, looking at the totality of the circumstances, the actions of
the defendants were "objectively reasonable in their nature, purpose, extent and duration." Id. at 1208. It is
the reasonableness of the defendants' actions, not their intent, that matters. The record indicates that
Wallace had been resting, "drugged" on cold medication, when Free and Coon kicked down the door to
her apartment. Although she identified herself and the two bondsmen realized that she was not the bail
jumper they sought, it does not appear that any apologies or other efforts were made to ease the situation.
Even accepting Coon's and Free's version of the incident that they took her to Pascagoula to get money for
the door, the reasonableness of their actions raises questions of fact.

¶17. Because there was conflicting testimony, which should have been viewed in a light most favorable to
Wallace, and the circuit court looked at the intent of the bail bondsmen rather than the reasonableness of
their actions in detaining Wallace, the charge of false imprisonment should have gone to the jury. The circuit
court, therefore, erred in directing the verdict in favor of Thornton on this issue.

                                                       III.
¶18. Wallace next asserts that the circuit court erred in refusing to grant the punitive damages instruction she
requested. Instruction P-14 reads as follows:

      Punitive damages are added damages awarded for public service in bringing a wrong doer to account,
      as an example to warn an[d] deter others from repeating the same act. They are never awarded to
      benefit the injured party or as a matter of right, but rather to punish and to compel the wrong doer to
      have due and proper regard for the rights of the public.

      Punitive damages may also be awarded if you find that the intentional actions complained of with
      regard to the intentional infliction of emotional distress, or the invasion of privacy, or the false
      imprisonment were of a wanton or malicious nature; or if the negligent acts or omissions complained
      of were committed by such gross negligence as to be indicative of a wanton and willful disregard of
      the rights of others.

¶19. "A plaintiff is entitled to punitive damages only if he has demonstrated a willful or malicious wrong or
the gross, reckless disregard for the rights of others." Valley Forge Insurance Co. v. Strickland, 620
So.2d 535, 540 (Miss.1993), cert. denied, 510 U.S. 1024, 114 S.Ct. 635, 126 L.Ed.2d 593 (1993),
quoting Strickland v. Rossini, 589 So.2d 1268 (Miss.1991). See also James W. Sessums Timber Co. v.
McDaniel, 635 So.2d 875, 881 (Miss.1994) (punitive damages appropriate in cases of gross negligence).
Punitive damages are to be assessed only in "extreme cases," and since they are intended "as an example
and warning to others, 'they should be allowed only with caution and within narrow limits.' " Beta Beta
Chapter of Beta Theta Pi Fraternity v. May, 611 So.2d 889, 894 (Miss.1992), quoting Consolidated
American Life Insurance Co. v. Toche, 410 So.2d 1303, 1304-1305 (Miss.1982); Snow Lake Shores
Property Owners Corp. v. Smith, 610 So.2d 357, 362 (Miss.1992). See also Boling v. A-1 Detective
& Patrol Service, Inc., 659 So.2d 586, 588-589 (Miss.1995) (punitive damages not appropriate in cases
of simple negligence).

¶20. In determining whether the issue of punitive damages should be submitted to the jury, the circuit court
must decide " 'whether under the totality of the circumstances and viewing the defendant's conduct in the
aggregate, a reasonable, hypothetical trier of fact could have found either malice or gross negligence or
reckless disregard.' " Peoples Bank and Trust Co. v. Cermack, 658 So.2d 1352, 1361 (Miss.1995),
quoting Colonial Mortgage Co., Inc. v. Lee, 525 So.2d 804, 808 (Miss.1988). At the very least, a jury
could have found that Coon and Free exhibited a reckless disregard for Wallace's rights or acted with gross
negligence in kicking down her door; in not leaving her apartment after she showed them sufficient
identification to prove that she was not the bail jumper they sought; and in insisting that she travel with them
from Gautier to Pascagoula. Accordingly, the instruction should have been granted.

                                                      IV.

¶21. The circuit court granted Thornton's Instruction D-4, which reads as follows:

      The court instructs the jury that under the law of the State of Mississippi to be applied to you, a bail
      bondsman is authorized and empowered to apprehend and to take into custody a person whom he
      has bonded and who did not appear for a court appearance and such bondsmen may use such
      reasonable means and reasonable force, as may be necessary to so apprehend such bail jumper.

Wallace asserts that this instruction is an improper statement of the law.
¶22. On appeal, we do not review jury instructions in isolation; rather, they are read as a whole to
determine if the jury was properly instructed. People's Bank and Trust Co. v. Cermack, 658 So.2d
1352, 1356 (Miss.1995); Burton v. Barnett, 615 So.2d 580, 583 (Miss.1993); Payne v. Rain Forest
Nurseries, Inc., 540 So.2d 35, 40 (Miss.1989); Byrd v. F-S Prestress, Inc., 464 So.2d 63, 66
(Miss.1985). Therefore, defects in specific instructions do not require reversal "where all instructions taken
as a whole fairly--although not perfectly--announce the applicable primary rules of law." Burton, 615 So.2d
at 583. However, if those instructions do not fairly or adequately instruct the jury, this Court can and will
reverse. Id. We do not make much comment on this except to say that it appears to be an abstract
instruction and may be acceptable if other instructions adequately cover it.

                                                      V.

¶23. The jury awarded Wallace compensatory damages in the amount of $1,000.00. The circuit court
denied her motion for an additur. On appeal, she asserts that pursuant to Miss.Code Ann. § 11-1-55
(1972), the damages awarded are contrary to the overwhelming weight of the evidence.

¶24. In reviewing requests for additurs, this Court has stated:

      The scope of appellate review in an additur appeal is limited to determining whether the trial court
      abused its discretion. State Highway Comm'n v. Warren, 530 So.2d 704, 707 (Miss.1988). This
      Court has further noted that the party seeking the additur has the burden of proving his injuries,
      damages and loss of income. In determining whether this burden is met, this Court must view the
      evidence in the light most favorable to the defendant, giving that party all favorable inferences that
      reasonably may be drawn therefrom. Miss.Code Ann. § 11-1-55 (Supp.1990); Odom v. Roberts,
      606 So.2d 114 (Miss.1992); Copeland v. City of Jackson, 548 So.2d 970, 974 (Miss.1989); Hill
      v. Dunaway, 487 So.2d 807, 811 (Miss.1986). Awards fixed by jury determination are not merely
      advisory and will not under the general rule be set aside unless so unreasonable in amount as to strike
      mankind at first blush as being beyond all measure, unreasonable in amount and outrageous.
      Mississippi State Highway Comm'n v. Antioch Baptist Church, 392 So.2d 512, 514 (Miss.1981)
      citing Toyota Motor Co. v. Sanford, 375 So.2d 1036 (Miss.1979) and Womble v. Mississippi
      State Highway Comm'n, 239 Miss. 372, 123 So.2d 235 (1960); see also Standard Products,
      Inc. v. Patterson, 317 So.2d 376 (Miss.1975). This is because the amount of damages awarded is
      primarily a question for the jury. South Central Bell Telephone Co. v. Parker, 491 So.2d 212, 217
      (Miss.1986); Edwards v. Ellis, 478 So.2d 282, 289 (Miss.1985). Additurs represent a judicial
      incursion into the traditional habitat of the jury, and therefore should never be employed without great
      caution. Gibbs v. Banks, 527 So.2d 658, 659 (Miss.1988).

Rodgers v. Pascagoula Public School District, 611 So.2d 942, 945 (Miss.1992).

¶25. Pursuant to Miss.Code Ann. § 11-1-55, an additur may be granted by the court upon finding either
that the finder of fact was influenced by bias, prejudice or passion, or that the amount of the award was
contrary to the overwhelming weight of the evidence. Green v. Grant, 641 So.2d 1203, 1208
(Miss.1994). Wallace put on proof that as a result of the incident in question, she had been diagnosed by
Dr. William W. Dreher, Ph.D., as suffering from post-traumatic stress syndrome. There was further proof
that she also had suffered from post-partum depression after the birth of her older daughter in 1987, which,
Dr. Dreher testified, might have increased her susceptibility to the injury claimed. Wallace stated that she
had incurred counseling expenses of $290.00. She put on no proof of the severity of her injuries, nor of lost
wages or other damages.

¶26. The jury was properly instructed on compensatory damages as well as on damages for pain and
suffering. Given the uncontroverted evidence and looking at it, as we must, in a light most favorable to
Thornton, we cannot say that the award was against the weight of the evidence or was the product of bias,
passion or prejudice.

                                                     VI.

¶27. When granting Thornton's motion for a directed verdict on the issue of false imprisonment, the circuit
court failed to look at the evidence in a light most favorable to Wallace, and erroneously looked at the
bondsmen's intent rather than the reasonableness of their actions. Further, it was error to deny the punitive
damages instruction which Wallace sought. We do not, however, hold the circuit court in error for refusing
to grant Wallace's motion for an additur. Accordingly, we reverse and remand for a new trial consistent
with this opinion.

¶28. REVERSED AND REMANDED.

DAN M. LEE, C.J., PRATHER, P.J., and PITTMAN, BANKS, JAMES L. ROBERTS, Jr.,
SMITH and MILLS, JJ., concur. SULLIVAN, P.J., not participating.


1. Thornton died after this appeal was filed.

2. Although Coon testified at trial, the charges against him were dismissed without prejudice because he
was not properly noticed of the trial.